Porter, J.
delivered the opinion of the court. This case is between the same par- * ties. and. exhibits nearly the same features, with that iwst decided. The principad ground. sta-ü ; 1 1 ° ' led in this cause lor the injunction, is that the deed of conveyance, delivered by the sheriff, is not in the form pointed out by the statute.
Admitting all the allegations, contained m the petition, we see no ground whatever for ■Maintaining the injunction. The plaintiff was defendant, in the suit wherein this properyt was sold; he purchased himselí, and if he has not a good title under the sheriff, he must be presumed to have a good one from another source; for he bought it as already belonging to himself. Again, he is responsible in case of eviction; so that if he succeeded here, he would be immediatelp answerable over, on the original judgment.
it is therefore ordered, adjudged and tie-creed, that the judgment of the district court óe affirmed with costs, and ten per cent, dama*94ges on the amount, for which execution issued on the twelve moots’ bond.
De Arums for the plaintiff. Dennis for the defendant.